           Case 3:19-cv-03623-SK Document 1 Filed 06/21/19 Page 1 of 9


 1    RONALD L. RICHMAN (SBN 139189)
      SARAH K. BOWEN (SBN 308633)
 2    Bullivant Houser Bailey PC
      101 Montgomery Street, Suite 2600
 3    San Francisco, California 94104-4146
      Telephone: 415.352.2700
 4    Facsimile: 415.352.2701
      E-Mail: ron.richman@bullivant.com
 5            sarah.bowen@bullivant.com
 6    Attorneys for Plaintiffs
 7

 8                                         UNITED STATES DISTRICT COURT

 9                                      NORTHERN DISTRICT OF CALIFORNIA

10

11 BOARD OF TRUSTEES OF THE                                Case No.:
   LABORERS HEALTH AND WELFARE
12 TRUST FUND FOR NORTHERN                                 COMPLAINT FOR BREACH OF
   CALIFORNIA; BOARD OF TRUSTEES OF                        COLLECTIVE BARGAINING
13 THE LABORERS VACATION-HOLIDAY                           AGREEMENT; TO RECOVER UNPAID
   TRUST FUND FOR NORTHERN                                 TRUST FUND CONTRIBUTIONS AND
14 CALIFORNIA; BOARD OF TRUSTEES OF                        FOR A MANDATORY INJUNCTION
   THE LABORERS PENSION TRUST FUND
15 FOR NORTHERN CALIFORNIA; and
   BOARD OF TRUSTEES OF THE
16 LABORERS TRAINING AND RETRAINING
   TRUST FUND FOR NORTHERN
17 CALIFORNIA,

18                                  Plaintiffs,

19             vs.

20 ROBERT ROSS HAZARD, dba HAZARD
   CONCRETE CONSTRUCTION,
21
                  Defendant.
22

23            Now comes the Plaintiffs, hereinabove named, and for their causes of action against

24   Defendant, allege as follows:

25                                           I. JURISDICTION AND VENUE

26            1.        This is an action for damages for breach of the collective bargaining agreement

27   described below, for recovery of unpaid trust fund contributions and for injunctive relief. This

28   Court has jurisdiction of the action under and pursuant to the provisions of 29 U.S.C. §185



     4811-3378-5754.1 29512/00306                       –1–
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-03623-SK Document 1 Filed 06/21/19 Page 2 of 9


 1   (§301 of the Labor Management Relations Act of 1947, as amended) and 29 U.S.C.
 2   §§1132(a)(3) and 1132(e)(1) (§§502(a)(3) and 502(e)(1) of the Employee Retirement Income
 3   Security Act of 1974, as amended) (“ERISA”). The suit arises from defendant Robert Ross
 4   Hazard dba Hazard Concrete Construction’s failure to make trust fund contributions as required
 5   by his collective bargaining agreement, by the written trust agreements, and by provisions of
 6   federal law.
 7                                   II. INTRADISTRICT ASSIGNMENT
 8            2.        Venue of the within action is properly laid in the U.S. District Court for the
 9   Northern District of California in that, under ERISA §502(e)(2), 29 U.S.C. §1132(e)(2),
10   contributions are made to, and benefits are paid from, a corporate co-trustee bank in the
11   Northern District of California.
12                                                III. PARTIES
13            3.        The Laborers Health and Welfare Trust Fund for Northern California, Laborers
14   Vacation-Holiday Trust Fund for Northern California, Laborers Pension Trust Fund for Northern
15   California, and Laborers Training and Retraining Trust Fund for Northern California are the
16   Plaintiffs herein. The Laborers Health and Welfare Trust Fund for Northern California, Laborers
17   Vacation-Holiday Trust Fund for Northern California, Laborers Pension Trust Fund for Northern
18   California, and Laborers Training and Retraining Trust Fund for Northern California (“the Trust
19   Funds”) are trust funds organized under and pursuant to the provisions of §§302(c)(5) and
20   302(c)(6) of the Labor Management Relations Act of 1947, as amended, 29 U.S.C. §§186(c)(5)
21   and 186(c)(6). The Trust Funds were established through collective bargaining agreements
22   between the Northern California District Council of Laborers and employer associations
23   representing construction industry employers doing business in Northern California. The Trust
24   Funds are employee benefit plans created by written trust agreements subject to and pursuant to
25   §§3(3) and 3(37) of ERISA, 29 U.S.C. §§1002(3) and (37). The Boards of Trustees, as fiduciaries,
26   are the plaintiffs, who sue on behalf of the Trust Funds.
27   ///
28   ///



     4811-3378-5754.1 29512/00306                       –2–
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-03623-SK Document 1 Filed 06/21/19 Page 3 of 9


 1            4.        Each of the Trust Funds is a third party beneficiary of the collective bargaining
 2   agreement described below.
 3            5.        At all times mentioned herein, each of the Trust Funds was an express trust
 4   created by a written trust agreement subject to and pursuant to §302 of the Labor Management
 5   Relations Act, 29 U.S.C.§186, and a multi-employer benefit plan within the meaning of §§3 and
 6   4 of ERISA, 29 U.S.C. §§1002, 1003.
 7            6.        The Trust Funds provide a variety of benefits for laborers, retired laborers, and
 8   other related covered employees on whose behalf contributions are made pursuant to collective
 9   bargaining agreements. The duties of the Board of Trustees of the Trust Funds include ensuring
10   that employers who are signatories to said collective bargaining agreements comply with the
11   terms of those agreements with respect to payments and contributions to the Trust Funds.
12            7.        Plaintiffs are informed and believe, and upon that ground allege, that at all times
13   material hereto, defendant Robert Ross Hazard dba Hazard Concrete Construction (“Hazard”)
14   was doing business as a general contractor with his principal place of business located in
15   Alamo, California. Plaintiffs are further informed and believe, and upon that ground allege, that
16   defendant Hazard is and has been an employer within the meaning of §3(5) and §515 of ERISA,
17   29 U.S.C. §§1002(5), 1145 and an employer in an industry affecting commerce within the
18   meaning of §301 of the LMRA, 29 U.S.C. §185.
19                                       IV. FIRST CLAIM FOR RELIEF
20                                  (Breach of Collective Bargaining Agreement)
21            8.        Plaintiffs reallege and incorporate by reference, as though fully set forth, the
22   allegations contained in paragraphs 1-7 of this Complaint.
23            9.        On or about April 2, 2004 Hazard executed a Memorandum Agreement with the
24   Northern California District Council of Laborers. By virtue of his execution of the
25   Memorandum Agreement, Hazard became bound to a written collective bargaining agreement
26   with the Northern California District Council of Laborers (“Laborers Union”) entitled the
27   Laborers’ Master Agreement For Northern California (“Master Agreement”). In agreeing to be
28   bound to the Master Agreement, defendant agreed to be subject to and bound by all provisions



     4811-3378-5754.1 29512/00306                       –3–
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-03623-SK Document 1 Filed 06/21/19 Page 4 of 9


 1   and conditions of the written Trust Agreements which established the trust funds. Pursuant to
 2   the provisions of the Master Agreement, defendant agreed to be bound by all terms relating to
 3   wages, hours and conditions of employment prescribed therein with the Laborers Union.
 4            10.       By virtue of the Master Agreement and written trust agreements, defendant
 5   promised and agreed that: (1) he would pay employee fringe benefit contributions into each
 6   Trust Fund in regular monthly installments commencing on or before the 15th day of the month
 7   immediately succeeding the month in which the employee’s work was performed; (2) that in the
 8   event that any of said monthly installments were not paid in full on or before the 25th day of the
 9   month in which such contributions became due, he would pay interest on the delinquent
10   contribution in the amount of 1.5% per month until paid in full, and would also pay the amount
11   of $150 for each delinquent contribution as liquidated damages, and not as a penalty; and
12   (3) that if any suit with respect to any of said contributions or payments were filed against him,
13   he would pay into said Trust Funds the attorneys’ fees, costs and all other expenses incurred in
14   connection with such suit.
15            11.       The Master Agreement between the Laborers Union and Hazard has never been
16   terminated.
17            12.       Plaintiffs have performed all conditions, covenants and promises on their part to
18   be performed in accordance with the terms and conditions of the Master Agreement and Trust
19   Agreements.
20            13.       Within four years last past, defendant materially breached and broke the aforesaid
21   Master Agreement and trust agreements in the following respects:
22                      (a)         by failing to report and failing to pay (not reported, not paid) pursuant to
23                                  an audit completed on or about June 19, 2018, all employee fringe benefit
24                                  contributions on behalf of his covered employees for the period July,
25                                  October 2013; April, August – December, 2014; January - June, August –
26                                  November, 2015, January, February, June – September, November –
27                                  December, 2016, and January – March, and August, 2017 in the principal
28                                  amount of $14,734.06, according to proof at trial;



     4811-3378-5754.1 29512/00306                           –4–
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-03623-SK Document 1 Filed 06/21/19 Page 5 of 9


 1                      (b)         by failing to pay interest and liquidated damages on the unreported and
 2                                  unpaid employee fringe benefit contributions (not reported, not paid) for
 3                                  the period July, October 2013; April, August – December, 2014;
 4                                  January - June, August – November, 2015, January, February,
 5                                  June – September, November – December, 2016, and January – March,
 6                                  and August, 2017, according to proof at trial; and
 7                      (c)         by failing to pay interest and liquidated damages on employee fringe
 8                                  benefit contributions that were paid, but were paid late, for the period
 9                                  August – December, 2015; January – October, 2016; April, May, July –
10                                  October, 2017; February – April, June – December, 2018; and January,
11                                  2019, in the amount of $9,319.99, according to proof at trial.
12            14.       The aforesaid material breaches proximately caused damages to plaintiffs in the
13   following approximate amounts, all according to proof at trial: (a) for unpaid contributions (not
14   reported, not paid) pursuant to audit, in the principal amount of $14,734.06 plus interest and
15   liquidated damages according to proof at trial; and (2) interest and liquidated damages for
16   contributions paid, but paid late, in the amount of $9,319.99, according to proof at trial. Interest
17   will continue to accrue at the rate of 1.5% each month during the pendency of this lawsuit.
18            15.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within
19   action. Pursuant to the provisions of the Master Agreement and the trust agreements, Plaintiffs
20   request that the Court award plaintiffs their attorneys’ fees and costs incurred in the bringing of
21   the within action.
22            WHEREFORE, plaintiffs pray for judgment as set forth below.
23                                        V. SECOND CLAIM FOR RELIEF
24                                  (Recovery of Unpaid Trust Fund Contributions)
25                                              (ERISA §§502(g)(2), 515)
26            16.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the
27   allegations contained in paragraphs 1-15 of this Complaint.
28



     4811-3378-5754.1 29512/00306                           –5–
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-03623-SK Document 1 Filed 06/21/19 Page 6 of 9


 1            17.       ERISA §515, 29 U.S.C. §1145, requires defendant to make such contributions to
 2   the plaintiffs Trust Funds as are required under the terms of his collective bargaining agreement
 3   with the Union. Pursuant to the provisions of their trust agreements, plaintiffs are entitled to
 4   enforce defendant’s obligations to make those contributions.
 5            18.       Based on the audit performed by plaintiffs on or about June 19, 2018, defendant
 6   Hazard failed to report, and failed to pay (not reported, not paid) all employee fringe benefit
 7   contributions for the period July, October 2013; April, August – December, 2014; January -
 8   June, August – November, 2015, January, February, June – September, November – December,
 9   2016, and January – March, and August, 2017, in the principal amount of $14,734.06, according
10   to proof at trial. Defendant is further obligated by the provisions of the Master Agreement and
11   the Trust Agreements to pay interest on unpaid contributions at the rate of 1.5% per month until
12   paid and liquidated damages in the amount of $150 for each month that defendant failed to
13   timely report and pay all employee fringe benefit contributions into each Trust Fund.
14            19.       Pursuant to the provisions of ERISA, §502(g)(2), 29 U.S.C. §1132(g)(2), plaintiffs
15   are entitled to the following statutory relief:
16                      (a)         Section 502(g)(2)(A): for unpaid contributions pursuant to audit (not
17                                  reported, not paid) in the principal amount of $14,734.06, according to
18                                  proof at trial;
19                      (b)         Section 502(g)(2)(B): for contributions not reported and not paid, an
20                                  award of interest on the unpaid fringe benefit contributions at the rate of
21                                  1.5% per month, from the date of the delinquency, until the date of
22                                  judgment, calculated to be $16,802.38 through May 26, 2019; and
23                      (c)         Section (g)(2)(C): the additional award of an amount equal to the greater
24                                  of (i) interest on the unpaid fringe benefit contributions at the rate of
25                                  1.5% per month, from the date of the delinquency, until the date of
26                                  judgment or; (ii) liquidated damages under the Master Agreement and
27                                  trust agreements of $150 for each month that defendant failed to timely
28



     4811-3378-5754.1 29512/00306                            –6–
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-03623-SK Document 1 Filed 06/21/19 Page 7 of 9


 1                                  report and pay all employee fringe benefit contributions into each Trust
 2                                  Fund, calculated to be $16,802.38 through May 26, 2019.
 3            20.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within
 4   action. Pursuant to the provisions of §502(g)(2)(D) of ERISA, 29 U.S.C. §1132(g)(2)(D),
 5   plaintiffs request that the Court award plaintiffs their attorneys’ fees and costs incurred in the
 6   bringing of the within action.
 7            WHEREFORE, plaintiffs pray for judgment as set forth below.
 8                                         VI. THIRD CLAIM FOR RELIEF
 9                                               (Mandatory Injunction)
10                                               (ERISA § 502(g)(2)(E))
11            21.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the
12   allegations contained in paragraphs 1-20 of this Complaint.
13            22.       Pursuant to the terms and conditions of the Master Agreement and Trust
14   Agreements, defendant is required to allow the Trust Funds access to his books and records to
15   determine the amount of trust fund contributions due and owing. Plaintiffs have, as one of their
16   purposes, the obligation to ensure that contributions required to be made to the Trust Funds are
17   fully and correctly made. The purposes of the respective funds are to provide health and
18   welfare, vacation, pension and other benefits for laborers, retired laborers and other related
19   covered employees on whose behalf contributions are made, which benefits are supported by
20   such contributions, and to ensure that employers who are signatories to the collective bargaining
21   agreement referred to herein comply with the terms of the agreement with respect to the
22   payment of contributions to the Trust Funds.
23            23.       Pursuant to ERISA § 502(g)(2)(E), 29 U.S.C. § 1132(g)(2)(E), the Court may
24   award such other legal or equitable relief as the Court deems appropriate, and pursuant to
25   ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), plaintiffs are entitled to obtain appropriate
26   equitable relief for the breaches alleged herein. Plaintiffs seek a mandatory injunctive order of
27   this Court ordering and requiring defendant Hazard to allow plaintiffs’ auditor access to his
28   books and records to permit plaintiffs to verify the precise amounts owed by defendant to the



     4811-3378-5754.1 29512/00306                          –7–
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-03623-SK Document 1 Filed 06/21/19 Page 8 of 9


 1   Trust Funds for the period October 2018 through the last completed quarter prior to entry of
 2   judgment.
 3            24.       Plaintiffs seek a mandatory injunctive order from this Court because plaintiffs have
 4   no adequate legal remedy in that an audit of the books and records of defendant is the only means
 5   to accurately verify the additional amounts owed by defendant to the Trust Funds.
 6            WHEREFORE, plaintiffs pray for judgment as follows.
 7                                           RELIEF REQUESTED
 8            1.        On the First Claim for Relief, for damages for breach of the collective bargaining
 9   agreement for judgment against defendant as follows: (a) for unpaid contributions pursuant to
10   audit (not reported, not paid) in the principal amount of $14,734.06 plus interest and liquidated
11   damages according to proof at trial; (b) for interest and liquidated damages on contributions
12   paid, but paid, late, in the amount of $9,319.99, according to proof at trial; and (c) for such other
13   or further amounts as may be shown at trial, for costs of suit, attorneys’ fees and for such other
14   further relief as the Court may deem just and proper.
15            2.        On the Second Claim for Relief, for recovery under ERISA § 502(g)(2),
16   29 U.S.C. § 1132(g)(2), for judgment against defendant as follows: (a) under Section
17   502(g)(2)(A) - for unpaid contributions (not reported, not paid) in the principal amount of
18   $14,734.06, according to proof at trial; (b) under Section 502(g)(2)(B) – an award of interest on
19   the unpaid fringe benefit contributions at the rate of 1.5% per month, from the date of
20   delinquency, until the date of judgment, calculated to be $16,802.38 through May 26, 2019;
21   (c) under Section 502(g)(2)(C) – the additional award of an amount equal to the greater of
22   (i) interest on the unpaid fringe benefit contributions at the rate of 1.5% per month, from the
23   date of delinquency, until the date of judgment; or (ii) liquidated damages under the Master
24   Agreement and trust agreements of $150 for each month that defendant failed to timely report
25   and pay all employee fringe benefit contributions into each Trust Funds, calculated to be
26   $16,802.38 through May 26, 2019; and (d) such other or further amounts as may be shown at
27   trial, for costs of suit, attorneys’ fees and for such other further relief as the Court may deem just
28   and proper.



     4811-3378-5754.1 29512/00306                       –8–
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
           Case 3:19-cv-03623-SK Document 1 Filed 06/21/19 Page 9 of 9


 1            3.        On the Third Claim for Relief, that defendant be compelled to forthwith submit to
 2   an audit of his books and records by an auditor selected by plaintiffs, which audit is to be
 3   conducted at the premises of defendant during business hours, at a reasonable time or times, and
 4   to allow said auditor to examine and copy such books, records, papers and reports of defendant
 5   that are relevant to the enforcement of the collective bargaining agreement and trust agreements,
 6   including, but not limited to, the following for the period of October, 2018 through the last
 7   completed quarter prior to entry of judgment:
 8                      Individual Earnings Records (Compensation/Payroll); W-2/W-3
                        Forms; 1096 and 1099 Forms; Reporting Forms for all Trust Funds;
 9                      State DE-7, DE-6, DE-9, DE-9C Tax Reports; Worker’s
                        Compensation Insurance Monthly Reports; Sub-Contractor
10                      Invoices; Employee Timecards; Payroll Journal; Quarterly Payroll
                        Tax Returns/Form 941; Check Register and Supporting Cash
11                      Vouchers; Form 1120/1040 or Partnership Tax Returns; General
                        Ledger (portions relating to payroll); and any other records
12                      necessary to determine if all hours audited have been paid to any
                        Trust Fund.
13

14   DATED: June 21, 2019
15                                                   BULLIVANT HOUSER BAILEY PC
16

17                                                   By    /s/ Ronald L. Richman
                                                          Ronald L. Richman
18
                                                     Attorneys for Plaintiffs
19

20

21

22

23

24

25

26

27

28



     4811-3378-5754.1 29512/00306                     –9–
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
